Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,789,807 B2. This is a statutory double patenting rejection.

US Application Number: 17/037,607
US Patent Number: 10,789,807 B2
 A cooperative disease outbreak interleaved wagering system, comprising: 
 A cooperative disease outbreak interleaved wagering system, comprising: 

an interactive processing device constructed to: 
provide an interactive application display associated with an interactive application provided by the interactive processing device; 
provide an interactive application display associated with an interactive application provided by the interactive processing device; 
communicate, to a process controller, session initiation data associated with a session of the interactive application; 
communicate, to a process controller, session initiation data associated with a session of the interactive application; 
receive, from the process controller, role assignment data; 
receive, from the process controller, role assignment data; 
automatically configure the display based on the role assignment data; 
automatically configure the display based on the role assignment data; 
communicate, to the process controller, application telemetry data;
communicate, to the process controller, application telemetry data; 
 receive, from the process controller, the wagering telemetry data and the application resource data; 
 receive, from the process controller, the wagering telemetry data and the application resource data; 
responsive to receiving the wagering telemetry data, automatically configure a wagering user interface based on the wagering telemetry data; and 
responsive to receiving the wagering telemetry data, automatically configure a wagering user interface based on the wagering telemetry data; and 
automatically incorporate the application resource data into the interactive application; 
automatically incorporate the application resource data into the interactive application; 

a wager controller constructed to: 
receive, from the process controller, wager request data; 
receive, from the process controller, wager request data; 
responsive to receiving the wager request data, automatically determine a wager outcome based on the wager request data; and 
responsive to receiving the wager request data, automatically determine a wager outcome based on the wager request data; and 
communicate the wager outcome data to the process controller; and 
communicate the wager outcome data to the process controller; and 
the process controller operatively connecting the interactive processing device and the wager controller, the process controller constructed to: 
the process controller operatively connecting the interactive processing device and the wager controller, the process controller constructed to: 
receive, from the interactive processing device, the session initiation data: 
receive, from the interactive processing device, the session initiation data: 
determine a number of users for the interactive application session based on the session initiation data; 
determine a number of users for the interactive application session based on the session initiation data; 
determine roles available based on the number of users participating in the interactive application session; 
determine roles available based on the number of users participating in the interactive application session; 
assign a role from the available roles, to each of the users; 
assign a role from the available roles, to each of the users; 

associate each of the users with an ability based on the role assignments;
communicate, to the interactive processing device, the role assignment data;
communicate, to the interactive processing device, the role assignment data;
receive, from the interactive processing device, the application telemetry data; 
receive, from the interactive processing device, the application telemetry data; 
determine whether a wager is triggered based on the application telemetry data; 
determine whether a wager is triggered based on the application telemetry data; 
when a wager request is triggered, generate wager request data and command the wager controller by communicating the wager request data to the wager controller; 
when a wager request is triggered, generate wager request data and command the wager controller by communicating the wager request data to the wager controller; 
receive, from the wager controller, the wager outcome data; 
receive, from the wager controller, the wager outcome data; 
responsive to receiving the wager outcome data, scan the wager outcome data;
responsive to receiving the wager outcome data, scan the wager outcome data; 
automatically determine the wagering telemetry data and the application resource data based on the wager outcome data; and 
automatically determine the wagering telemetry data and the application resource data based on the wager outcome data; and 
command the interactive processing device by communicating the wagering telemetry data and the application resource data to the interactive processing device.
command the interactive processing device by communicating the wagering telemetry data and the application resource data to the interactive processing device.





Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715